Opinion

PER CURIAM.
The named defendant appeals from the judgment of foreclosure by sale rendered by the trial court. The sole claim on appeal is that the trial court abused its discretion by accepting the committee report and approving the sale to a third party bidder.
We have fully reviewed the records and briefs and considered the oral arguments of the parties with respect to the claim of abuse of discretion. “It is well established that the authority to exercise judicial discre*179tion regarding matters within the province of the trial court is not conferred upon this court, but upon the trial court, and ... we are not privileged to usurp that authority or to substitute ourselves for the trial court in its exercise. . . . Nothing short of a conviction that the action of the trial court is one which discloses [a] clear- abuse of discretion can warrant our interference. Simons v. Simons, 172 Conn. 341, 349, 374 A.2d 1040 (1977), quoting Morrill v. Morrill, 83 Conn. 479, 491, 77 A. 1 (1910); see also Practice Book § 4061 [now § 60-5].” (Internal quotation marks omitted.) National Elevator Industry Pension, Welfare & Educational Funds v. Scrivani, 229 Conn. 817, 823, 644 A.2d 327 (1994).
Having applied the appropriate standard of review; Northeast Savings, F.A. v. Hopkins, 22 Conn. App. 396, 400-402, 578 A.2d 136 (1990); we conclude that the named defendant has failed to establish that the trial court abused its discretion. See Citicorp Mortgage, Inc. v. Burgos, 227 Conn. 116, 120, 629 A.2d 410 (1993); Federal Deposit Ins. Corp. v. Bombero, 37 Conn. App. 764, 773, 657 A.2d 668 (1995), appeal dismissed, 236 Conn. 744, 674 A.2d 1324 (1996). The decision of the trial court conforms to the applicable law.
The judgment is affirmed.